 MACKIE AUTOMOTIVE SYSTEMS 347Mackie Automotive Systems and Teamsters Local Union 728, AFLŒCIO.  Case 10ŒCAŒ31189 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On March 12, 1999, Administrative Law Judge Wil-liam N. Cates issued the attached decision.  The Respon-dent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and the brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 A. Facts The Respondent operates an automobile parts ware-house (the warehouse) in Norcross, Georgia.  The ware-house is dedicated to continuously supplying automobile parts3 on a ﬁjust in timeﬂ basis to General Motors Corpo-ration (GM) at GM™s nearby automobile assembly plant (the GM plant) in Doraville, Georgia, about five miles from the warehouse.4  The Respondent employs ap-proximately 16 supply delivery truckdrivers (the unit employees) at the warehouse for the sole purpose of de-livering assembly parts to the GM plant continuously throughout the day.  They only drive the trucks; they do not load or unload them.  They do not deliver to any other customers. At all times since February 27, 1997, the Union has been certified as the exclusive collective-bargaining rep-resentative of the unit employees.5  All of the other ap-proximately 200 workers at the warehouse are employees of GM, although they are supervised by the Respondent. The parties stipulated that at various times material herein, during the months of April 1997 through the time of the hearing in February 1999, they met for the purpose of engaging in negotiations over wages, hours, and other terms and conditions of employment of the unit employ-ees.  The parties arrived at tentative collective-bargaining agreements about August 12, 1997, and August 25, 1998 (subsequent to the August 3, 1998 unilateral change in lunchbreak practice at issue here), but the unit employees did not ratify the tentative agreements either time.                                                                                                                      1 In adopting the judge™s finding that the Respondent violated Sec. 8(a)(5) and (1) of the Act, we do not rely on Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp., 462 U.S. 393, 399Œ403 (1983), overruled in part on other grounds, Office of Workers Compensation Programs, Dept. of Labor v. Green-wich Collieries, 512 U.S. 267, 276Œ278 (1994). 2 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). 3 Such as gas tanks, carpets, struts, radiators, instrument panel har-nesses, etc. 4 The GM plant produces approximately 1150 automobiles per day. 5 The bargaining unit is all full time supply drivers employed by the Respondent at its Norcross, Georgia facility, excluding all other em-ployees, office clerical employees, guards, and supervisors as defined in the Act. The record establishes that the Respondent™s opera-tional practice has been to mirror the operating hours of the GM plant.  When the GM plant has ceased operating for any reason, scheduled or not (e.g., holidays, sched-uled plant maintenance shutdowns, unscheduled and emergency plant shutdowns), the Respondent in turn has ceased operating.  The unit employees have not been paid for time when the Respondent has not been operat-ing because the GM plant is not operating.  Prior to August 3, 1998,6 the GM plant operated con-tinuously throughout the workday, with no lunchbreaks, and, mirroring that schedule, Respondent did the same.  GM employees loaded the trucks at the warehouse (under the Respondent™s supervision) and unloaded them at the GM plant continuously throughout the day, including during what would otherwise have been the GM employ-ees™ lunchbreak.  The Respondent™s unit employees (the drivers) in turn worked 9-1/2 hours continuously per day, with no breaks, delivering parts from the warehouse to the GM plant.  The Respondent paid them a premium rate (time and a half) for the 30 minutes each day that they worked during what otherwise would have been an unpaid 30-minute lunchbreak. On August 3 GM notified the Respondent that, effec-tive immediately, GM employees would be taking a 30-minute lunchbreak, during which they would neither load trucks at the warehouse or unload them at the GM plant.  The same day, mirroring the GM revised schedule, the Respondent unilaterally discontinued its continuous uninterrupted workday and implemented a 30-minute lunchbreak for the unit employees, during which they did not work, and for which they were not paid.  The Re-spondent did not provide the Union with advance notice of and an opportunity to bargain about this change.  At the time, the parties were engaged in ongoing negotia-tions for a collective-bargaining agreement.  Lunchbreaks, and payment for them, were express sub-jects of discussion during those negotiations.  Indeed, the parties had specifically discussed the very change that the Respondent subsequently unilaterally implemented on August 3.  When the Union found out about the Re-spondent™s unilateral implementation of the change about  6 All the following dates are 1998, unless otherwise stated.  336 NLRB No. 27  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  348a week later, it demanded that the Respondent bargain 
about it.  The Respondent refused to do so, asserting that 
it had the right to make the unilateral change in question.  
Shortly thereafter, on August 31, the Union filed the in-
stant unfair labor practice charge.  
The complaint alleges that the Respondent violated 
Section 8(a)(1) and (5) of the Act by unilaterally, without 
notice to or consultation with the Union, discontinuing 
its practice of paying unit employees for their 
lunchbreak. 
B. The Judge™s Decision 
The judge found that the Respondent violated the Act 
as alleged.  More specifically, he found that lunchtime 
pay is a mandatory subject of bargaining, that the Union 
was the exclusive collective 
bargaining representative of 
the unit employees, and that the Respondent unilaterally 
ceased paying the unit employ
ees for 9-1/2 hours of 
work each workday with pay at the premium rate of 1-
1/2 times the hourly rate for the 30 minutes each day that 
would otherwise have been their lunchbreak. 
In support of his finding of an unfair labor practice, the 
judge found generally, citing 
NLRB v. Katz
, 369 U.S. 736 
(1962), that after employees become represented by a 
collective-bargaining agen
t, their employer may no 
longer make unilateral changes in wages, hours, and 
other terms and conditions of employment, as it was 
privileged to do 
before
 the employees became repre-
sented.  Applying that principle, the judge found that, 
starting before the Union™s February 27, 1997 certifica-
tion as the collective-bargaining representative of the 
Respondent™s supply delivery truckdriver unit employ-
ees, the Respondent had been paying them premium pay 
for work performed during the 30-minute period each 
day that they would otherwise have been on an unpaid 
lunchbreak.  He further found, however, that from the 
time of the Union™s certifi
cation onward, the Respondent 
was obligated to bargain with the Union about any 

changes in that practice, as a mandatory subject of bar-
gaining.  Thus, the judge stated: 
Because of the intervention of the bargaining repre-

sentative, the Company could no longer continue to 
unilaterally exercise its discretion with respect to 
working employees nine and a half hours and paying 
them premium pay for what otherwise would have 

been the employees™ lunch time, without negotiating 
with the Union. 
C. The Respondent™s Exceptions 
The Respondent contends that the judge incorrectly 
identified the status quo as payment for lunchbreaks and 
that he fundamentally misunderstood the issue in finding 
that it unilaterally changed its practice of paying the unit 
employees for their lunchbreaks. 
The Respondent contends that the record fails to show 
that it ever paid employees fo
r their lunchbreaks.  Rather, 

the Respondent argues that th
e record establishes that the 
unit employees did not
 have
 lunchbreaks prior to August 
3.  Instead, in light of the schedule of continuous uninter-
rupted operations at the GM
 plant, the unit employees 
were required to work straight through their workday 

without such breaks.  The Respondent maintains that, 
prior to August 3, the unit employees had been compen-
sated with premium pay (time-and-a-half for 30 minutes) 
not for their lunchbreaks, but for 
working through
 what 
would 
otherwise
 have been their lunchbreaks.  The Re-
spondent maintains that in response to the implementa-

tion of a 30-minute lunchbreak interruption in operations 
at the GM plant starting on August 3, and consistent with 
its established practice of mirroring changes in the opera-
tional schedule of the GM plant, it implemented a sched-
uling change that provided an unpaid lunchbreak for the 
unit employees.  The Respondent contends that the issue 
to be decided is whether that scheduling change main-
tained or changed the status quo. 
The Respondent argues that the relevant status quo 
was that it only paid employees for time worked and 

never paid for time not worked; particularly, that it never 
paid for lunchbreaks, but that it paid for time worked in 
lieu of lunchbreaks; that its work schedule for the unit 
employees mirrored without exception GM™s schedule at 
the warehouse and the GM plant; and that the unit em-

ployees™ work schedule was always subject to change 
based on changes in GM™s schedule of operations.  The 
Respondent asserts that, consistent with that status quo, 
the unit employees were, for example, not paid for time 
not worked during GM™s annual summer and Christmas 
shutdowns, during a 53-day strike against GM in 1998, 
and during a GM maintenance/repair shutdown.  Thus, 
the Respondent contends that after GM changed its 
schedule on August 3 by discontinuing loading trucks at 
the warehouse or unloading th
em at the GM plant during 
the GM employees™ 30-minute lunchbreak, the Respon-
dent consistently followed suit. It thereby maintained the 
status quo by discontinuing its practice of having the unit 
employees work straight through the 30-minute 
lunchbreak, and paying them time-and-a-half for those 
30 minutes.  The Respondent instead provided the unit 
employees with the same nonworking, unpaid 30-minute 
lunchbreak that it provided to its nonunit employees.  
The Respondent thus contends that it maintained the 
status quo on and after August 3 by not paying unit em-
ployees for time when they were not working and by 
mirroring the GM schedule of operations. 
 MACKIE AUTOMOTIVE SYSTEMS 349D. Analysis and Conclusions 
The Respondent™s operational practice, established 
prior to the certification of the Union as the collective-
bargaining representative of the unit employees, was to 
mirror the operating hours of the GM plant.  Thus, when 
the GM plant ceased operating for any reason, scheduled 
or not, the Respondent in 
turn ceased operating.  The 
Respondent™s related practice was not to pay unit em-
ployees for time they did not work while the Respondent 
was not operating because the GM plant was not operat-
ing. We agree with the judge that the Respondent™s ad-
herence to its pre-Union past practice did not entitle it, 
after its employees selected union representation, unilat-
erally to cease paying the un
it employees for 9-1/2 hours 
of work each workday with pay at the premium rate of 1-
1/2 times the hourly rate for the 30 minutes each day that 
would otherwise have been their lunchbreak.   
It is well settled that an employer™s past practices prior 
to the certification of a union
 as the exclusive collective-
bargaining representative of the employees do not relieve 
the employer of the obligation to bargain with the certi-
fied union about the subsequent implementation of those 
practices that entail changes in wages, hours, and other 
terms and conditions of employment of unit employees.  

Porta-King Building Systems
, 310 NLRB 539, 543 
(1993), enfd. 14 F.3d 1258 (8th Cir. 1994); 
Amsterdam Printing & Litho Corp.,
 223 NLRB 370, 372 (1976), 
enfd. 559 F.2d 187 (D.C. Cir. 1977).  It is also well-
settled that lunchbreaks are mandatory subjects of bar-
gaining.
7 Thus, adherence to past practice does not legitimize 
the Respondent™s unilateral conduct here.  Nor is the Re-

spondent™s unilateral conduct justified on any other 
grounds. Where, as here, parties are engaged in negotia-
tions for a collective-bargaini
ng agreement, an employer 
has an obligation to refrain from unilateral changes ab-
sent overall impasse on bargaining for the agreement as a 
whole.
8  There are two limited exceptions to that general 
rule: (1) when a union, in response to an employer™s dili-
gent and earnest efforts to engage in bargaining, insists 
on continually avoiding or delaying bargaining, or (2) 
when economic exigencies 
or business emergencies 
                                                          
                                                           
7 See, e.g., 
Kurdziel Iron of Wauseon
, 327 NLRB 155 (1998), enfd. 
208 F.3d 214 (6th Cir. 2000); 
Rangaire Acquisition Corp
., 309 NLRB 
1043 (1992), enfd. 9 F.3d 104 (5th Cir. 1993); 
Van Dorn Machinery 
Co., 286 NLRB 1233, 1240 (1987), enfd. 881 F.2d 302 (6th Cir. 1989). 
8 Bottom Line Enterprises, 302 NLRB 373, 374 (1991), enfd. mem. 
sub nom. 
Master Window Cleaning, Inc. v. NLRB
, 15 F.3d 1087 (9th 
Cir. 1994) (negotiations for a successor collective-bargaining agree-ment); 
RBE Electronics of S.D
., 320 NLRB 80, 81 (1995) (negotiations 
for an initial collective-
bargaining agreement). 
compel prompt action.
9  There is no contention or show-
ing that the parties were at impasse when the Respondent 
unilaterally implemented the 30-minute unpaid 
lunchbreak, or that the Union was avoiding or delaying 
bargaining.  Thus, absent compelling economic consid-
erations that would excuse the Respondent from its bar-
gaining obligation, it was obligated to bargain with the 

Union about discontinuing its current scheduling practice 
and implementing a 30-minute unpaid lunchbreak. 
The Board recognizes as ﬁcompelling economic con-
siderationsﬂ only extraordinary, unforeseen events having 

a major economic effect that re
quires the employer to take 
immediate action.
10  The Respondent does not contend 
that GM™s implementation of a 30-minute lunchbreak and 
cessation of operations at th
e GM plant and at the ware-
house was an extraordinary,
 unforeseen event having a 
major economic effect that re
quired it to take immediate 
action.
11  Nor does the Respondent contend that it was 
confronted with an economic 
exigency short of the type 
that would relieve it of its obligation to bargain entirely, 
but nevertheless compelling prompt action, while still 
requiring it to provide the Union with adequate notice and 
an opportunity to bargain.
12  Thus, we find that the Re-
spondent was not excused by compelling economic con-
siderations from its obligation to bargain with the Union 
about the change in lunchbreak practice. 
The Respondent cites no case in support of its proposi-
tion that the reduced demands of an employer™s cus-

tomerŠeven its only custom
erŠpermit the employer 
simply to skip bargaining with its employees™ collective-
bargaining representative and to unilaterally change its 
employees™ terms and conditions of employment.  Thus, 
we also agree with the judge that the fact that this unilat-
eral change was prompted by a bona fide scheduling 
change implemented by GM does not excuse the Re-
spondent from its obligation to bargain with the Union. 
For all of these reasons, we 
do not agree with the prin-
ciple applied by our dissenting colleague, that scheduling 
and hours adjustments consistent with past practice not 
only before but also after th
e certification of the union 
may be made, whether during negotiations or otherwise, 
without bargaining. Whatever the validity of that propo-
sition in the abstract, it woul
d not license an employer, 
 9 RBE Electronics of S.D
., supra, 320 NLRB at 81; 
Bottom Line En-
terprises, supra, 302 NLRB at 374. 
10 Maple Grove Health Care Center
, 330 NLRB 775, 776 (2000), 
citing Hankins Lumber Co.
, 316 NLRB 837, 838 (1995). 
11 Absent a dire financial emergenc
y, the Board has held that eco-
nomic events such as loss of significant accounts or contracts, operation 
at a competitive disadvantage, or su
pply shortages do not justify unilat-eral action.  RBE Electronics of S.D
., supra, 320 NLRB at 81 (citations 
omitted). 
12 See id. at 81Œ82. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  350after its employees have chosen union representation, to 
unilaterally change terms or conditions of employment 
that constitute mandatory subjects of bargaining in keep-
ing with preunionization practices.  Nor would that 
proposition license an employer, while making changes 
in schedules and hours of operation that are not impelled 
by exigent or emergency circumstances, to make pre-

impasse unilateral changes in terms and conditions of 
employment while engaged in negotiations with a union 
for a collective-bargaining agreement. 
The cases relied upon by the Respondent and our dis-
senting colleague are inapposite, and do not require a dif-
ferent result.  In Kal-Die Casting Corp.,
 221 NLRB 1068 
(1975), the respondent unilaterally reduced overtime 

scheduling when it experienced a 44-percent reduction in 
production requirements in a one-month period.  In dis-
missing the allegation that the respondent unlawfully 
failed to bargain with the union about this reduction in 
overtime, the Board found that (1) the unilateral changes 
concerned only routine production scheduling and ad-
justments relating to diminishing available hours of work, 
(2) the respondent had not varied from its past practice of 
reducing overtime under such circumstances, and (3) the 
union had not attempted to discuss the reduction in over-
time with the respondent.  Id. at 1068 fn. 1.  Here, how-
ever, the unilateral change c
oncerned (1) an established 
term and condition of employment, (2) which was being 
varied for the first time sin
ce the Union™s certification as 
collective-bargaining representative in September 1997; 
and (3) the Union, confronted with this fait accompli, did 

attempt to bargain post facto about the change, but was 
flatly denied the opportunity to do so.  Thus, we find that 
Kal-Die Casting
 is fundamentally distinguishable from 
the instant case, and does not control the result here.  
We find 
KDEN Broadcasting Co.
, 225 NLRB 25 
(1976), also relied upon by the Respondent, to be equally 
distinguishable.  There, the respondent unilaterally 
changed three employees™ work schedules shortly after 
the union was certified as the collective-bargaining rep-
resentative.  In finding that these unilateral changes did 
not violate the Act, the Board affirmed the judge™s find-

ing that frequent schedule changes were normal proce-
dure before the advent of the union.  The Board cited 
Kal-Die Casting
, supra, for the proposition that schedul-
ing and hours adjustments consistent with past practice 
were not violative of the Ac
t.  The Board adopted the 
judge™s rationale that ﬁwhere
 the past practice is so 
commonplace as to be a basic pa
rt of the job itself[,] a 
continuation of that past practice cannot be characterized 
as a unilateral change in working conditions.ﬂ  Id. at 34Œ
35.  Here, on the other hand, there is no showing that 
frequent changes in lunchbreaks and changes in payment 
for them were normal practice before the advent of the 
Union, or that such a chan
ge was ﬁso commonplace as to 
be a basic part of the job itself.ﬂ Thus, we find that 

KDEN Broadcasting,
 like 
Kal-Die Casting
 upon which it 
relies, is fundamentally distinguishable from the instant 
case, and does not control the result here. 
Accordingly, we find that the Respondent violated 
Section 8(a)(5) and (1) of the Act by unilaterally, without 

notice to or consultation with the Union, discontinuing 
its practice of paying unit employees for their 
lunchbreak. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that Mackie Automotive Systems, Norcross, 
Georgia, its officers, agents, successors, and assigns, 
shall take the action set forth in the Order as modified 
below. 
Substitute the following paragraph for 2(c). 
ﬁ(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
 MEMBER TRUESDALE, dissenting. 
I disagree with my colleague
s™ adoption of the judge™s 
finding that the Respondent vi
olated Section 8(a) (5) and 
(1) of the Act by unilaterally changing its practice of 
paying its drivers premium pay in lieu of taking a 
lunchbreak and instituting a 30-minute unpaid break. In 
my view, the sole issue for resolution is whether the Re-
spondent deviated from its established practice in insti-
tuting this practice.  Contrary to my colleagues, I find 
that the Respondent did not violate the Act because the 
policy that the Respondent instituted on August 3, 1998, 
was consistent with its established past practice. 
The facts are straightforwar
d and undisputed. The Re-
spondent™s Norcross facility was established in mid-1996 

for the sole purpose of warehousing automotive parts and 
delivering them to the General Motors™ assembly plant in 
nearby Doraville, Georgia.  The Respondent employs 
only 16 supply delivery drivers at the Norcross facility; 
the balance of the approximately 200 other employees 
that perform other functions at the facility are General 
Motors™ employees. The Respondent™s supply drivers, 

whom the Union has represented since about February 
27,1997, drive trucks loaded by General Motors™ employ-
 MACKIE AUTOMOTIVE SYSTEMS 351ees at the Respondent™s Norcross facility to the Doraville 
assembly plant, where they 
are offloaded by General Mo-
tors™ employees for ﬁjust-in-timeﬂ use.  Thus, the sole 
function of Mackie drivers is to stand by and be prepared 
to immediately depart in their 
trucks as soon as they are loaded by General Motors™ em
ployees at Norcross and to 
return to Norcross to await further loads as soon as Gen-

eral Motors™ employees at Doraville have finished 
unloading. 
Since the outset of this arrangement until August 1998, 
the Respondent™s employees, like the General Motors™ 

employees assigned to the Respondent™s Norcross facil-
ity and the Doraville assembly plant, worked through 
what would otherwise be their lunchbreak. Mackie™s 
practice was to compensate their drivers for working 
their entire shift without a lunchbreak by paying them 
premium pay.  On August 3, 1998, the Respondent dis-
continued that practice and instituted a 30 minute unpaid 
lunchbreak. It is undisputed that the Respondent did so 
without notifying or negotiating with the Union before 
implementing its new practice.  
The policy of allowing its drivers a true 30-minute 
lunchbreak was made only after, and in response to, 
General Motors™ decision to schedule a shutdown of pro-
duction for 30 minutes in the middle of each shift for its 
employees. General Motors™ decision included both 
General Motors™ employees at Norcross who loaded the 
parts onto the trucks driven by the employees at issue 
and the General Motors™ assembly employees at Dora-
ville who offloaded the parts. During this shutdown, 

General Motors not only stopped receiving product at 
Doraville during this half hour, but also directed its em-
ployees at Norcross not to load trucks during this time.  
As the majority concedes, the Respondent has consis-
tently altered its employees™ schedules and incorporated 

scheduling changes to mirror changes in the General Mo-
tors™ Doraville plant schedule
.  When the Doraville plant 
ceased production for any reas
on, such as holiday obser-
vances, shut downs for various reasons, or emergency or 
scheduled plant maintenance, the Respondent™s drivers 
did not work, nor were they paid. Further, when the Gen-
eral Motors™ plant instituted work on Saturdays, the Re-
spondent™s drivers started to work Saturdays as well.  
Most pertinently, when General Motors changed the 
starting time of the second shift, the Respondent changed 
its shift to correspond to General Motors™ changes.  In 
sum, Mackie drivers, without exception, were scheduled 
to work only when the General Motors™ production line 
was running. Thus, the Respondent™s consistent practice 
when confronted with changes of any type in General 

Motors™ employees™ schedules was unfailingly to change 
the drivers™ schedules to reflect such changes.  
It is well settled that, absent certain circumstances, an 
employer acts in violation of Section 8(a)(5) and (1) by 
unilaterally changing employees™ terms and conditions of 
employment without affording its employees™ exclusive 
representative an opportunity to bargain over such 
changes. 
NLRB v. Katz
, 369 U.S. 736, 743 (1962).
1 Schedule and hour changes, however, that are consistent 
with an employer™s past practice do not violate of the 
Act.2 Thus, the critical issue here is what exactly was the 
status quo that existed befo
re the change at issue. 
As detailed above, the Respondent™s description of its 
existing practices is uncontroverted.  At all times before 
and after certification of the union, the Respondent™s 
drivers™ work schedules were dictated by General Motors™ 
production schedule. All General Motors™ production 
schedule changes were mirrored in changes to the Re-
spondent™s drivers™ work sc
hedules. Prior to the recent change in midday scheduling, the General Motors™ sched-
ule, which the Respondent™s schedule mirrored, provided 
for uninterrupted production throughout the workday, 
with no lunchbreaks. The Respondent only paid its em-
                                                          
 1 The majority cites cases and principles relating to bargaining obliga-
tions.  I do not dispute the majority™s exposition of these general princi-
ples.  I agree that under Board law an
 employer™s past practices prior to 
union certification as the exclusiv
e bargaining representative do not 
relieve the employer of the obligation 
to bargain with the certified  union 
about subsequent changes to wages,
 hours, and other terms and condi-
tions of employment.  
Porta-King Building Systems, 
310 NLRB 539, 
543 (1993), enfd. 14 F.3d 1258 (8th Cir. 1994).  I also agree that 
lunchbreaks are a mandatory subject 
of bargaining under well-settled 
Board law. 
 Kurdziel Iron of Wisconsin
, 327 NLRB 155, 155-Œ156 
(1998), enfd. 208 F.3d 214 (6th Cir. 2000).  I further agree that when an 

employer is engaged in
 negotiations, it must re
frain from unilateral 
changes absent overall impasse on 
the whole agreement unless the un-

ion, in response to the employer™s diligent efforts to bargain, engages in 
delaying tactics or economic or business exigencies compel prompt 
action. 
 RBE Electronics of S.D
., 320 NLRB 80, 81 (1995); and 
Bottom 
Line Enterprises
, 302 NLRB 373, 374 (1991), enfd. mem. sub. nom.  
Master Window Cleaning, Inc.
 v. NLRB
, 15 F.3d 1087 (9th Cir. 1994). 
However, as I note above, I believ
e that scheduling and hours adjust-
ments consistent with pa
st practice not only befo
re but also after the 
certification of the union may be ma
de, whether during negotiations or 
otherwise, without bargaining.  And 
that is the applicable principle I 

apply to the facts here.  
2 See KDEN Broadcasting Co.
, 225 NLRB 25, 35 (1976), citing 
Kal-Die Casting Corp
., 221 NLRB 1068 (1975). These cases stand for the 
proposition that unilateral scheduling 
and hours adjustments consistent 
with past practice are not unlawful. T
hus, contrary to the majority, I find 
they have direct application to the 
facts here and disagree with the ma-
jority™s attempts to distinguish them. With respect to 
Kal-Die
, there, as 
here, the changes are routine scheduling changes and the employer had 
not varied from its past practice in
 making such changes. Further, the 
fact that the union in 
Kal-Die had not attempted to discuss the change is 
not, in my view, critical to the Boar
d™s finding that the employer™s ac-
tions there were lawful. This is
 evidenced in the citation to 
Kal-Die in 
KDEN. With respect to 
KDEN, once again, there, as here, the record 
established that frequent changes we
re the norm and thus, on that basis, 
the employer™s continuation of 
that practice wa
s found lawful. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  352ployees for time worked and gave its employees premium 
pay to compensate for working an extended midday shift 
without a break.
3  Finally, the Respondent never paid its 
employees for time not worked, specifically including 
lunchbreaks.  Additionally, there is nothing to controvert 
the Respondent™s regional human resources manager™s 
testimony that, even after August, 1998, if an employee 

was asked to work through what would otherwise be his 
lunchbreak that employee w
ould be compensated accord-
ingly with 30 minutes of premium pay. 
In sum, there is no evidence
 in the record that the Re-
spondent ever paid employees for time not worked, what-

ever the reason, or ever sche
duled its drivers during times 
the General Motors™ production line was not running. The 

issue is simply whether the Respondent™s conduct in ef-
fecting the August 1998 schedule change to continue 
these practices was unlawful because it was accomplished 
without bargaining. I conclude it was not. 
The Respondent™s alteration of its midday scheduling 
was a routine modification consistent with these past 
practices and thus did not violate Section 8(a)(5) and (1) 
of the Act.
4  Katherine Chahrouri, Esq., for the General Counsel.
 Claud L. McIver, Esq., Ke
ith B. Romich, Esq., 
and Keith A. 
Watts, Esq., for the Respondent.
 Waymon Stroud, Assistant Business Agent, for the Union. 
 BENCH DECISION STATEMENT OF THE CASE 
WILLIAM N. CATES, Administrative Law Judge.  This is a 
unilateral change in the practice
 of paying employees for their 
lunchbreak case.  At the close of 
a 2-day trial in Atlanta, Geor-
gia, on February 17, 1999, I rendered a Bench Decision in favor 
of the General Counsel (the General Counsel) thereby finding a 
violation of 29 U.S.C. § 158(a)(5) and (1).  This certification of 
that Bench Decision, along with 
the Order that appears below, 
triggers the time period for filing an appeal (exceptions) to the 
National Labor Relation Board (the Board).  I rendered the 
Bench Decision pursuant to Section 102.35(a)(10) of the Na-
tional Labor Relations Boar
d™s Rules and Regulations. 
                                                          
                                                           
3 In response to the majority™s determination that the loss of premium 
pay was a deviation from past practice, I note that premium pay had 
been given to the unit employees only 
because the drivers were forced to 
work what was in effect ﬁmidday ove
rtimeﬂ because the General Motors 
facility they served ran without a br
eak.  Thus, in complete conformity 
with past practice, when the General Motors facility instituted 
lunchbreaks, Respondent followed th
e practice and no longer owed its 
employees a premium for overtime no 
longer worked.  In fact, had the 
Respondent maintained a policy of paying the drivers premium pay in 
lieu of a lunchbreak in the face of
 the General Motors™ change, this 
would have been a deviation fr
om the Respondent™s practice.  
4 The majority suggests that the 
Respondent argues that its sole cus-
tomer™s reduced demand and the bona fides of its need should permit it 
to omit bargaining.  I do not interpret the Respondent™s arguments in this 
way.  The Respondent™s argument, whic
h I accept, rests on its consistent 
past practice. 
For the reasons stated by me on the record at the close of the 
trial, and by virtue of the prim
a facie case established by the 
Government, a case not credibly rebutted
1 by Mackie Automo-
tive Systems (Company).  I found the Company violated Sec-
tion 8(a)(5) and (1) of the Nati
onal Labor Relations Act (the 
Act), when on or about August 3, 1998, it unilaterally discon-
tinued its practice of paying 
employees for their lunchbreak. 
More specifically the core issue decided centered around 
whether the unilateral action by the Company on or about Au-
gust 3, 1998, regarding its discontinuing to pay for lunchbreak 
for its unit employees was in fact a change or simply a return to 
status quo by the Company.  The undisputed
2 evidence estab-
lished it was a change.  The Company had, from its inception in 
mid-1996, paid its unit employees from the time they com-
menced the workday until they concluded the workday (9-1/2 
hours) without any unpaid time.  The Company had paid its 
unit employees from its inception for 30 minutes of each work-
day at a premium rate (1-1/2 times the hourly rate) for time that 
would have been their lunchbrea
k.  The evidence established 
that on or about August 3, 1998, the Company unilaterally, 
without notification to or bargaining with the Union, ceased 
doing so.  This was at a time after the Union had been certified 
(a Certification of Representative issued on February 27, 1997) 
as the collective-bargaining agent of the unit employees.  I 
concluded lunchtime pay was a mandatory subject of bargain-
ing.  See, e.g., 
Van Dorn Machinery Co.
, 286 NLRB 1233 
(1987).  Applying settled law that when employees become 
represented by a collective-bargaining agent, their employer 
may no longer make 
unilateral changes in
 wages, hours, and 
terms and conditions of employme
nt as it was privileged to do 
before its employees opted for union representation, I con-
cluded the Company had, by its unilateral action, violated Sec-
tion 8(a)(5) and (1) of the Act.  
NLRB v. Katz, 369 U.S. 736 
(1961). I certify the accuracy of the portion of the transcript, as cor-
rected,
3 pages 229 to 243, containing 
my Bench Decision, and I 
attach a copy of that portion of the transcript, as corrected, as 
ﬁAppendix A.ﬂ CONCLUSIONS OF LAW 
Based on the record, I find the Company is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act; that it violated the Act in the particulars and 
for the reasons stated at trial and summarized above and that its 
violations have affected and, 
unless permanently enjoined, will 
continue to affect commerce within the meaning of Section 2(2) 

and (6) of the Act. 
 1 See Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp.
, 462 U.S. 393 (1983). 
2 The operative/essential facts were stipulated, admitted, and/or were 
uncontested.  In the factual narrative I 
attributed certain facts to certain 
witnesses only for clarification; all facts set forth were credited. 
3 I have corrected the transcript by making physical inserts, cross-
outs, and other obvious devices to 
conform to my intended words, 
without regard to what I may have ac
tually said in the passages in ques-
tion. 
 MACKIE AUTOMOTIVE SYSTEMS 353REMEDY Having found that the Company has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found the Company violated Section 8(a)(5) and (1) 
of the Act by unilaterally disc
ontinuing its practice of paying 
employees for their lunchbreak, it is recommended the Com-
pany be ordered to cease and desist from refusing to meet and 
bargain with the Union with regard to its decision to discon-
tinue paying its bargaining unit em
ployees for their lunchbreak.  
It is recommended the Company be ordered to reinstate its 
practice of paying its bargaining unit employees for their 
lunchbreak in the manner that existed prior to August 3, 1998.  
It is recommended the Company be ordered to make all af-
fected bargaining unit employees whole for any loss suffered 
by them as a result of the Company™s unilateral decision to 
discontinue paying its bargaining unit employees for their 
lunchbreak, as prescribed in Ogle Protection Service
, 183 NLRB 682 (1970), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987).  Finally, I recom-
mended the Company be ordered, within 14 days after service 

by the Region, to post an appropriate Notice to Employees, 
copies of which are attached he
reto as ﬁAppendix Bﬂ for a pe-
riod of 60 consecutive days in order that employees may be 
apprised of their rights under the Act and the Company™s obli-
gation to remedy its unfair labor practices. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Company, Mackie Automotive Systems, Norcross, 
Georgia, its officers, agents, successors, and assigns shall 
1. Cease and desist from 
(a) Failing and refusing to meet
 and bargain with Teamsters 
Local Union 728, AFLŒCIO regarding its decision to discon-
tinue its practice of paying em
ployees for their lunchbreak. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Reinstate its practice, whic
h existed prior to August 3, 
1998, of paying its unit employees for their lunchbreak. 
(b) Make whole all affected unit employees, in accordance 
with the remedy section of this Bench Decision, for all mone-
tary losses suffered by our unit employees as a result of the 
above described unilateral change
 in our paid lunchbreak pol-
icy. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
                                                          
                                                           
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
sonnel records and reports, and all other records necessary to 
analyze the amount of monetary 
loss due under the terms of this 
Order. (d) Within 14 days after service by the Regional Director of 
Region 10 of the National Labor Relations Board, post at its 
Norcross, Georgia facility, copies of the attached notice marked 
ﬁAppendix B.ﬂ5  Copies of the notice, on forms provided by the 
Regional Director for Region 
10 after being signed by the 
Company™s authorized representative, shall be posted by the 
Company and maintained for 60 consecutive days in conspicu-
ous places including all places where notices to employees are 
customarily posted. Reasonable st
eps shall be taken to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that during the pendency of these pro-
ceedings the Company has gone out of business or closed the 
facility involved in these pro
ceedings, the Company shall du-
plicate and mail, at its own expense, a copy of the notice to all 
employees in the Norcross, Georgia area, employed by the 
Company at any time since August 3, 1998. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Company has taken to comply. 
229 APPENDIX A 
THIS IS MY DECISION The charge in this matter was filed by the Union on or about 
August 31, 1998, and thereafter timely served on the Company. 
Mackie Automotive Systems, hereinafter, the Company, is a 
Georgia corporation with an office and place of business lo-
cated in Norcross, Georgia.  Where it is engaged in the business 
of providing and delivering automotive parts to the General 
Motors Corporation Doraville, Georgia Assembly Plant.  At all 
times material herein the Company at it™s Norcross, Georgia 

facility purchased a
nd/or received goods valued in excess of 
fifty thousand dollars ($50,000.00) from suppliers located out-

side the State of Georgia. 
The evidence establishes, the parties stipulated, and I find the 
Company is an employer engaged in commerce within the 
meaning of Section 2(2) (6) and (7) of the National Labor Rela-
tions Act as Amended, hereinaf
ter referred to as the Act. 
The evidence establishes, the parties stipulated, and I find 
that Teamster Local Union 728, 
AFLŒCIO, hereinafter referred 
to as the Union, is a labor or
ganization within the meaning of Section 2(5) of the Act. 
The parties stipulated all fu
ll time supply drivers employed 
by the Company at its Norcross, 
Georgia facility, but excluding 
all other employees, office cl
erical employees, guards, and 
supervisors, as defined in the Act, constitute a  
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  354230 unit appropriate for the purpose of
 collective bargaining within 
the meaning of Section 9(b) of the Act.  The parties admitted 
and/or stipulated that at all 
times since February 27, 1997 the 
Union, by virtue of Section 9(a) of the Act, has been, and is, the 
exclusive bargaining representative of the employees in the unit 
just described for the purpose 
of collective bargaining with 
respect to rates of pay, wages,
 hours of employment, and other 
terms and conditions of employment. 
If it is not clear, the certification of representative for the Un-
ion issued on February 27, 1997. 
The parties stipulated that at various times material herein 
during the months of April 1997 through the present the Com-

pany and the Union have met for the purpose of engaging in 
negotiations with respect to wa
ges, hours, and other terms and 
conditions of employment. 
The evidence establishes, the parties stipulated, and I find 
that Human Resource Manager Robert Surowiec is an agent 
and supervisor of the Company within the meaning of Section 
2(13), and 2(11) of the Act. 
The evidence establishes the Company and Union negotia-
tors arrived at tentative collective bargaining agreements ap-
proximately on or about August 
12, 1997, and on or about Au-
gust 25, 1998.  The bargaining unit membership, however, 
rejected and/or failed to ratify both  
231 tentative agreements. 
The Government has alleged in
 its Complaint and contends 
that on or about August 3, 1998 the Company discontinued its 
practice of paying its employees
 for their lunch beak.  The 
Government further contends or alleges that this change affects 
the terms and conditions of empl
oyment of employees in the 
bargaining unit that I have earlie
r described.  The Government 
contends the Company made th
e change unilaterally without 
notice to, or consultation with, the Union. 
The Company, on the other hand, asserts and/or contends no 
practice or policy was changed. 
 The Company contends it had 
never paid for lunch for its employees.  The Company contends 
there was only a scheduling cha
nge that was brought about by 
changes at the General Motors Assembly Plant, Doraville, 
Georgia.  General Motors no l
onger requiring its employees to 
load and/or unload during lunchtime any deliveries made to the 
General Motors Doraville, 
Georgia Assembly Plant. 
The Company contends herein that it simply effectuated a 
scheduling change to correspond to the scheduling changes 
General Motors had made.  The Company herein contends it 
simply went back to the status quo that had always been, that it 
did not pay lunch for its employees at any time.  That it only 
paid for employees when they were actually working.  When 
the time came that they were no longer working during what 
otherwise would have been a time for a lunch break, they  
232 were not paid for that. 
A factual background is necessary for this case.  According 
to Human Resources Manager Surowiec General Motors is the 
only customer of the Company served from its Norcross, Geor-
gia facility, which is the only facility of the Company involved 
herein.  The Company is located five point four (5.4) miles, or 
approximately twenty (20) mi
nutes driving time, favorable traffic conditions, from General Motors Doraville, Georgia 

Assembly Plant to the Company herein. 
The Company herein employs sixteen (16) of its own supply 
delivery drivers, which drivers constitute the bargaining unit 
involved herein.  There are approximately two hundred (200) 
other employees that work at the Company™s Norcross, Georgia 
facility, and are supervised by the Company herein.  However, 
these approximately two hundred (200) individuals are General 
Motors™ employees who are represented by the United Auto-
mobile Workers Union in a bargaining unit not at issue herein. 
Prior to approximately on or about August 1996 the work 
performed by the Company herein was performed by General 
Motors itself.  General Motors Doraville, Georgia Materials 
Director testified that General Motors became concerned with 
the amount of expenditure it was necessary to produce a unit.  
Meaning, an automobile.  And that as a result of that General 
Motors began to focus on its core business of putting parts on 
and producing automobiles.  Genera
l Motors went to a Tier 2  
233 Suppliers system. 
Company Human Resources Manager Surowiec testified that 
with General Motors seeking to be more competitive in the 
automobile industry it went to
 what, in shorthand purposes, 
may be referred to as ﬁoutsour
cingﬂ.  Surowiec testified Gen-
eral Motors went to outsourci
ng for two primary reasons.  Gen-
eral Motors wanted to reduce
 the number of General Motors 
employees in producing cars, and to free up floorspace at its 
General Motors Assembly Plant, in this particular instance the 
plant located at Doraville, Georgia. 
According to Human Resources Manager Surowiec the 
Company operates as a ﬁjust in timeﬂ parts delivery supplier to 
General Motors Assembly Plant.
  According to Surowiec the 
Company receives at its Norcross, Georgia facility parts pur-
chased from various suppliers around the United States, and 
perhaps the world.  These parts are brought to the Company™s 

facility, such as gas tanks, headliners, carpets, struts, radiators, 
instrument panel harnesses, in-dash computer equipment and 
the like. 
According to Human Resources Manager Surowiec, when an 
automobile body cavity leaves the Paint Department at General 
Motors Doraville, Georgia Assembly Plant a broadcast is sig-
naled to the Company™s Canadian headquarters, as well as the 
Company™s Norcross, Georgia location.  Surowiec testified that 
as soon as the parts need is 
signaled to the Company an  
234 employee, termed by him as ﬁa
 runnerﬂ, employed by General 
Motors and represented by the United Auto Workers, walks 

around the facility pulling the needed parts and placing them in 
racks.  The racks are then loaded by General Motors forklift 
operators onto the Company herein™s 
trucks.  It is at this point 
that the sixteen (16) supply driv
ers in the Teamster Union bar-gaining unit herein come into the situation. 
 MACKIE AUTOMOTIVE SYSTEMS 355The Company™s trucks are loaded at the Company facility by 
General Motors employees, and they are offloaded at the Gen-
eral Motors Doraville, Georgia Assembly Plant by General 
Motors employees.  The employees loading and offloading the 
trucks are represented by the United Auto Workers labor or-
ganization. 
The General Motors Doraville, Georgia Assembly Plant pro-
duces approximately one thousa
nd one hundred and forty-eight 
(1,148) units, or auto
mobiles, per day. 
Actually, I think the automobile produced is a sports utility 
type vehicle, but not critical to this case. 
According to Human Resources Manager Surowiec, the 
Company™s supply drivers do just that.  They drive the delivery 

trucks.  They have nothing to do when the trucks are being 
offloaded by General Motors™ em
ployees at the General Motors 
Assembly Plant.  Likewise, when the trucks are being loaded at 
the Company here they are loaded by General Motors employ-
ees and the supply drivers do not help load the trucks. 
235 The only other function mentioned for the drivers herein, that 

they perform at the Company™s facility is, they replace batteries 
in the forklift trucks on the occasions when the batteries are 
need to be replaced.  The forklifts themselves are operated by 

General Motors employees. 
Prior to August 3, 1998, Genera
l Motors™ employees at the 
Company™s facility herein, and at General Motors Doraville, 
Georgia Assembly Plant would load and offload the Company 
supply delivery trucks even dur
ing what was General Motors™ 
employees lunch times.  Hence, according to Human Resources 
Manager Surowiec, the Company herein™s supply delivery driv-
ers were paid from the time they commenced work until the 
time they left work for each shift. 
According to Surowiec, General Motors communicated to 
the Company herein that it would no longer ship or receive 
parts during the General Motors 
employees™ thirty (30) minute 
lunch period.  Surowiec testifie
d that because General Motors 
changed its schedule the Company herein was compelled to 
follow suit and change its schedule.  Surowiec explained that if 
General Motors employees were not loading or unloading the 
Company™s trucks at the time they were at lunch, then there 
was no need for the drivers in this Company to be working. 
Therefore, the Company herein provided its employees a 
fixed lunch time, but without pay.  According to Surowiec, the 
Company™s policy and practice was always not to pay for lunch  
236 time unless directed to work, or the drivers needed to be on 
call.  Surowiec explained that a
ll that took place after August 3, 
1998 was merely a scheduling change.  Surowiec added, the 
change was driven by General Motors scheduling, in that when 
General Motors did not work there was no need for the supply 
drivers of the Company herein to work. 
Company employee supply driver
 Cloack testified that from 
September 3, 1996 until August 3, 1998 no lunch break was 
given, and the employees were pa
id for thirty (30) minutes at 
time and a half pay, which time could have been utilized for a 
lunch period.  According to the testimony of Cloack, the loss 
for each driver amounted to approximately two hundred dollars 

($200.00) per month. 
Union Assistant Business Agent and Local Vice President 
Waymon Stroud testified, the unit employees were concerned 
in negotiations about, among othe
r items, employees working 
through lunch breaks.  Stroud stated lunch breaks was an item 
discussed during contract negotia
tions.  Union Assistant Busi-
ness Agent Stroud testified the Company did not discuss with 

the Union implementing the August 3, 1998 change of where 
the supply delivery drivers were no longer paid for the time 
they commenced work until they left work.  But rather, were 
provided a specific thirty (30) minute lunch break to correspond 
with the General Motors United Auto Workers represented 
employees thirty (30) minute lunch break. 
237 Stroud testified the Union demanded bargaining, but the 
Company had already implemented what he termed was a uni-
lateral change without consul
ting with the Union about the 
implementation.  Union Assistant Business Agent Stroud ac-
knowledged that prior to August 3, 1998 the unit drivers were 
paid the entire workday in that they had no lunch break time.  
He also acknowledged that the supply drivers work schedule 
mirrored the General Motors employees hours of work. 
General Motors Doraville, Ge
orgia Assembly Plant Materi-
als Director testified, General 
Motors™ efforts to reduce over-
time, and perhaps other non-productive time, had from his area 
of concern alone, reduced overt
ime expenses from twenty thou-
sand dollars ($20,000.00) per day to five hundred dollars 
($500.00) per day. 
Did the Company™s actions herein violate the Act as a unilat-
eral change in working conditions for unit employees?  
Namely, the supply delivery truck drivers, or was what oc-
curred here a return to the status quo and merely a scheduling 
change, not a practice or policy change of the Company. 
First, let me state what may be apparent, legal principles by 
which the case will be governed.  The parties, I do not think, 
dispute that if what happened constituted a unilateral change on 
the part of the Company, then it would be unlawful, and they 
would have violated the Act if they did not negotiate  
238 with the Union about the implementation of the change.  I don™t 

thing there™s any question that they did not negotiate with the 
Union about it.  However, if 
what took place was merely a 
return to the status quo, and there was no change, then the 
Company would be privileged to 
continue to do that.  That is, 
return to its original status 
quo, and do so without having vio-

lated the Act. 
In that respect it is well settled law that when employees be-
come represented by a collective bargaining agent, their em-
ployer may no longer make unilate
ral changes in wages, hours, 
and terms and conditions of employment as it was privileged to 
do before the employees opted for Union representation.  That 
principle would be found 
among other places, in 
NLRB v. Katz, 369 US 736, a 1962 case. 
Accordingly, if an employer is contemplating any changes 
affecting bargaining unit personne
l, it has a duty to notify the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  356bargaining agent of the proposed changes, afford that represen-
tative an opportunity to bargain over the proposal, and if bar-
gaining is requested, meet with the representative and bargain 
collectively in good faith concerning the proposal before put-
ting such a proposal into effect. 
In order for a duty to rise that they bargain about a change 
the change must be about a mandat
ory subject of bargaining.  Is 
compensation for a lunch period a term and condition of em-

ployment such that it would be a mandatory  
239 subject of employment?  I don™t think there™s any dispute that it 

is.  And among one of the cases cited by counsel for General 
Counsel that principle can be found, among other places, in 
Van Dorn Co. Machinery
, reported at 286 NLRB 1233, and 
specifically at 1240. 
If, on the other hand, the changes that were made herein, for 
lack of a better way to describe them, was really a movement 
back to what had previously been the case, then the Company 
could do so and be supported by the cases that the Company 
cites.  In particular, 
KDEM Broadcasting Co
. reported at 225 
NLRB 25, specifically at 34 and 35, a 1976 case; and 
Kal-Die Casting Corporation, 221 NLRB 1068, more specifically at 
1071 and 1072, a 1975 case. 
I am persuaded that the Compan
y herein violated the Act as 
alleged in the Complaint for the following reasons.  Always 
from the inception of this Company, the Company paid pre-
mium pay for the one half hour 
time that the employees could 
otherwise have been on a lunch break, or lunch period. 
You have the inception of the Company probably taking 
place in August of 1996.  In February, more specifically, Feb-
ruary the 27th of 1997, you have the advent of the Union.  And 
from that point forward the Company is compelled to bargain 
with the Union in good faith about any changes.  That the 
Company did not do.  When the Union first learned of the im-
plementation the change had already been made.  The Union  
240 sought bargaining, and was told that it was not a bargainable 
matter, that they were privileged to do so in that they had never 
paid for work not performed.  And that it was not a change, it 
was merely a scheduling situation. 
I am persuaded contrary, that it
 was a change.  And that no 
defense has been established by 
the Company that would justify 
its actions, or relieve it from its
 responsibility to bargain over 
that subject matter. 
The Company contends that the status quo is the key, and 
that the status quo herein was these four factors.  That the 
Company only paid for time worked, that the Company never 
paid for time not worked, that the Company herein™s schedule 
was the same as General Motors
™ schedule, and that they only 
paid this premium because the employees could not take a 

lunch break.  That™s the key on which this case turns, in my 
opinion, is Item 4.  It had always been, from the inception of 
this Company, its practice to pay a premium because the em-
ployees could not take a lunch break. 
You have the Union come al
ong as the representative of 
these employees, and then you have a change from that practice 
where a paid premium was provided the employees because 

they could not take lunch.  Th
e fact that this change was 
prompted by a bona fide scheduling change of General Motors, 
and was in no way discriminatori
ly motivated does not remove 
it from the umbrella of bargaining obligations.  Because of the  
241 intervention of the bargaining representative the Company 
could no longer continue to unila
teral exercise its discretion 
with respect to working employees nine and a half hours and 

paying them premium pay for what
 otherwise would have been 
the employees™ lunch time without negotiating with the Union.   
It is no defense to a finding of a violation of the Act that the 
decision herein, as I have decided, will have profound effect on 
the Company herein, as well as on General Motors.  That may 
well be the fact, but standing alone that does not warrant a dis-
missal of the allegations herein. 
 How easily all of this could 
have been avoided had the Company simply negotiated on this 

particular matter before it went
 forward and implemented it.   
Even in the two tentative agreements that are in the record 
reached between the Union™s negotiator and the Company™s 
negotiator the Company™s positi
on prevailed.  Unfortunately 
the employees did not ratify them. 
The two cases that the Company would rely on for  their po-
sition that this is a return to the status quo are distinguishable.  
In the KDEN Broadcasting Co. case, for example, the record is 
replete with evidence that the working schedules of the em-
ployees were frequently changed by the Company before the 
advent of the Union.  And, that
 the changes made were simply 
to follow the same pattern they had exercised earlier. 
242 In the current case, the case before me, the Company had al-
ways paid a premium for the thirty (30) minutes that would 
have been available for the employees as a time for lunch, or a 
lunch break. 
In the Kal-Die Casting Corporation case, for example, 
where the hours of overtime available were dramatically re-
duced and the Company had always used overtime in a manner 
consistent with a need, they we
re privileged to do so without 
violating the Act on that partic
ular point.  But here, without 
sounding redundant, this Company had always, without fail, 
paid a premium of thirty (30) mi
nutes at time and a half for the 
employees at a time when the employees could otherwise have 

been on break. 
The key and controlling factor here is the intervention of the 
Union between what the Company had always done, and what 
it unilaterally changed to.  An
d without bargaining with the 
Union before implementing it, the Company violated Section 
8(a)(1) and (5) of the Act.  And I so find. 
I will order that the Company not refuse to meet and bargain 
with the Union regarding premium payments for what other-
wise would allow a time for employees to take lunch breaks.  
And that the Company will, on request of the Union, reinstate 
the payments, and negotiate with the Union on the subject mat-
ter.  And I will order that th
e Company make whole affected 
employees for any monetary loss they suffered as a  
 MACKIE AUTOMOTIVE SYSTEMS 357243 result of the unilateral change. 
In due time the court reporting service will serve on me, and 
any party requesting a copy, a copy of the transcript.  At that 
point I will certify to the Board the pages of the transcript that 
constitute my decision.  It is my understanding that the time for 
taking exceptions or appealing my
 decision runs from my certi-
fication of the decision.  However, I would invite your attention 

to the Board™s Rules and Regulations with respect to taking 
exceptions in this case. 
It has been a pleasure to hear this case.  I urge the parties, as 
I have throughout this proceeding, to work this matter out 

among themselves in a manner that is acceptable to all sides.  
And with that, this
 trial is closed. 
(Whereupon, the hearing in th
e above entitled matter was 
closed.) 
 APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 

by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to meet and bargain with Teamsters 
Local Union 728, AFLŒCIO with regard to our decision to 
discontinue our practice of paying our bargaining unit employ-
ees for their lunchbreak.  The bargaining unit is: 
All full-time supply drivers employed by the Company at its 
Norcross, Georgia facility, but excluding all other employees, 
office clerical employees, guards, and supervisors as defined 
in the Act. 
WE WILL NOT In any like or re
lated manner interfere with, restrain, or coercing employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL reinstate our practice that existed prior to August 
3, 1998, of paying our unit employees for their lunch break. 
WE WILL make whole all affected bargaining unit employ-
ees for any monetary loss they suffered as a result of our unilat-
eral change regarding paying our unit employees for their 
lunchbreak. MACKIE AUTOMOTIVE SYSTEMS 
 